                      Case 1:18-cv-08250-JSR Document 12 Filed 10/29/18 Page 1 of 2
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the

                                             Southern
                                             __________District  of__________
                                                       District of  New York

          WINKLEVOSS CAPITAL FUND,LLC                          )
                             Plaintiff                         )
                                v.                             )      Case No.    18-CV-8250 (JSR)
                     CHARLES SHREM                             )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Garnishee LocalBitcoins USA, Inc., for the purpose of responding to the Order of Attachment,                  .


Date:     October 29, 2018                                                               /s/ John P. Dean
                                                                                         Attorney’s signature


                                                                                 John P. Dean NYS Bar #1661362
                                                                                     Printed name and bar number

                                                                          1301 19th Street, N.W., Suite 601
                                                                          Washington, DC 20036
                                                                                               Address

                                                                                       johndean8@aol.com
                                                                                            E-mail address

                                                                                           202-725-8110
                                                                                          Telephone number

                                                                                           202-747-5862
                                                                                             FAX number
         Case 1:18-cv-08250-JSR Document 12 Filed 10/29/18 Page 2 of 2

                             CERTIFICATE OF SERVICE

       I certify that I filed the attached Notice of Appearance using the Court’s electronic

filing system and thereby served the Plaintiff by electronic mail at sam@meadefirm.com.


October 29, 2018                                 /s/John P. Dean
                                                 John P. Dean
